DETAILED ACTION
This Action is responsive to the Amendment filed on 05/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 2018/0138300), in view of Hsieh (US 2017/0338302), in view of Kyogoku (US 2018/0083094).

Regarding claim 1, Baba (see, e.g., FIG. 1) discloses a silicon carbide semiconductor device comprising: 
a silicon carbide substrate 10 (Para 0026); and
a semiconductor layer DF provided on the silicon carbide substrate 10, the semiconductor layer DF including (Para 0026):
a drift layer DF having a first conductivity type (e.g., n-type) and being provided on the silicon carbide substrate 10, the drift layer DF including a low-concentration region 11, which is provided on the silicon carbide substrate 10, and a current expansion region 12 provided on the low-concentration region 11 (Para 0028);
a well region BD having a second conductivity type (e.g., p-type) different from the first conductivity type (e.g., n-type) and being provided on the drift layer DF (Para 0026);
a source region 15 having the first conductivity type (e.g., n-type) and being provided on the well region BD (Para 0026, Para 0027);
a gate trench (e.g., trench for gate 20) having an inner surface with a bottom located at a deeper position than the well region BD and within a portion of the drift layer DF, and a lateral part continuous with the bottom (Para 0030);
an electric field relaxation region 17 having the second conductivity type (e.g., p-type) and having at least a part located below the bottom of the gate trench (e.g., trench for gate 20) (Para 0034); and
an impurity concentration of the low-concentration region 11 is lower than an impurity concentration of the current expansion region 12 (Para 0028),
 by the electric field relaxation region.
Hsieh (see, e.g., FIG. 13A) teaches a surge relaxation region 132 having the first conductivity type (e.g., n-type), contacting at least a part of the bottom of the gate trench 120, and being separated from the drift layer 112 by the electric field relaxation region 130/134 (Para 0034). Kyogoku (see, e.g., FIG. 1A), on the other hand, teaches that the sixth semiconductor region 16 (e.g., surge relaxation region) is provided between the fifth semiconductor region 15 (e.g., electric field relaxation region) and the insulating film 31 for the purpose of suppressing the breakdown of the insulating film (Para 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the surge relaxation region of Hsieh to the device of Baba for the purpose of suppressing the breakdown of the insulating film (Kyogoku: Para 0056).

Regarding claim 2, Baba (see, e.g., FIG. 1) teaches that the first conductivity type (e.g., n-type) is an n-type and the second conductivity type (e.g., p-type) is a p-type (Para 0026).

Regarding claim 11, Baba (see, e.g., FIG. 1) discloses a silicon carbide semiconductor device comprising: 
a silicon carbide substrate 10 (Para 0026); and
a semiconductor layer DF provided on the silicon carbide substrate 10, the semiconductor layer DF including (Para 0026):
a drift layer DF having a first conductivity type (e.g., n-type) and being provided on the silicon carbide substrate 10, the drift layer DF including a low-11, which is provided on the silicon carbide substrate 10, and a current expansion region 12 provided on the low-concentration region 11 (Para 0028);
a well region BD having a second conductivity type (e.g., p-type) different from the first conductivity type (e.g., n-type) and being provided on the drift layer DF (Para 0026);
a source region 15 having the first conductivity type (e.g., n-type) and being provided on the well region BD (Para 0026, Para 0027);
a gate trench (e.g., trench for gate 20) having an inner surface with a bottom located at a deeper position than the well region BD and a lateral part continuous with the bottom (Para 0030);
an electric field relaxation region 17 having the second conductivity type (e.g., p-type) and having at least a part located below the bottom of the gate trench (e.g., trench for gate 20) (Para 0034); and
an impurity concentration of the low-concentration region 11 is lower than an impurity concentration of the current expansion region 12 (Para 0028),
Although Baba shows substantial features of the claimed invention, Baba fails to expressly teach a surge relaxation region having the first conductivity type, contacting at least a part of the bottom of the gate trench, and being arranged within the electric field relaxation region.
Hsieh (see, e.g., FIG. 13A) teaches a surge relaxation region 132 having the first conductivity type (e.g., n-type), contacting at least a part of the bottom of the gate trench 120, and being arranged within the electric field relaxation region 130/134 (Para 0034). Kyogoku (see, e.g., FIG. 1A), on the other hand, teaches that the sixth semiconductor region 16 (e.g., surge relaxation region) is provided between the fifth semiconductor region 15 (e.g., electric field relaxation region) and the insulating film 31 for the purpose of suppressing the breakdown of the insulating film (Para 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the surge relaxation region of Hsieh to the device of Baba for the purpose of suppressing the breakdown of the insulating film (Kyogoku: Para 0056).

Regarding claim 12, Baba (see, e.g., FIG. 1) teaches that the first conductivity type (e.g., n-type) is an n-type and the second conductivity type (e.g., p-type) is a p-type (Para 0026).

Regarding claim 13, Hsieh (see, e.g., FIG. 13A) teaches that the electric field relaxation region 130/134 surrounds the surge relaxation region 132.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/Antonio Crite/
Patent Examiner, AU 2817
07/17/2021